DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan (US 20150148615 A1).
	Regarding claims 1, 7, and 15, Brennan teaches an ophthalmic surgical system wherein a medical laser is used [0056] and the system comprises a body for generating a laser [0070] [0078]; a handpiece connected to the body, so as to irradiate the laser [0078]; a sensor installed in a laser tip within the handpiece and measuring the pressure applied by the laser tip to a predetermined surgical site of a subject [0120] (a sensor in the tip of the device will detect pressure at the tip of the device for use by the system); and a processor for checking whether the measured pressure is within the pressure range set for the predetermined surgical site [0120] [0141] (tip pressure sensor may alert surgeon when pressure falls outside a preset range), determining, according to the result of the checking, whether the pressure applied to the predetermined surgical site needs to be adjusted, and performing control such that a guide signal for the laser tip is output [0120] [0141] (If pressure fall outside the range set, this 
	Regarding claims 2, and 8, Brennan teaches the system substantially as claimed in claim 1 and 7. Further, Brennan teaches wherein, in a case where it is checked that the measured pressure is out of the pressure range set for the predetermined surgical site [0141], the processor generates a guide signal on the basis of a degree at which the measured pressure is out of the pressure range [0141] (the system will alert if pressure is detected out of a given range, and further the system may perform a control feedback loop to judge the error in the pressure reading (such as proportional-integral-derivative feedback)), and performs control so that the guide signal is output [0124] [0141] (an audible output/guide signal may be triggered from the pressure alert).
	Regarding claim 10, Brennan teaches the system substantially as claimed in claim 7. Further, Brennan teaches a system comprising a display for displaying an execution screen for controlling an operation of the medical laser device [0052] (a display console may be provided to control the operation of the system) or an image related to the predetermined surgical site, wherein the processor generates a guide signal for the laser tip on the basis of pressure information measured by the sensor and a pressure range set for the predetermined surgical site and performs control so that guide information corresponding to the guide signal for the laser tip is displayed on the display [0052] [0120] [0141] (the pressure readings from the tip of the handpiece may be displayed, and alarms to guide a user based on the pressure readings may be given to a user if the readings fall out of a preset range).
	Regarding claim 11, Brennan teaches the system substantially as claimed in claim 10. Further, Brennan teaches a system wherein, in a case where it is checked that the measured pressure is out of the pressure range set for the predetermined surgical site, the processor performs control so that a degree at which the measured pressure is out of the pressure range set for the predetermined surgical site, is displayed on the display on the basis of the guide signal [0141] [0120] (if outside the preset range .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US20150148615A1) as applied to claims 1 and 7 above, and further in view of Carrol (US20100185121A1).
	Regarding claims 4, 5, 13, and 14, Brennan teaches the system substantially as claimed in claims 1 and 7. Further, Brennan teaches wherein the treatment tip and pressure sensor is brought into contact with the surgical site [0120]. Brennan does not teach the type of pressure sensor used. 
	Carrol teaches a pressure sensor for biomedical devices [0003] wherein the sensor comprises a film-type sensor [0013] (sensor comprises a film material with sensors embedded within), and is installed at an end of the laser tip (Fig 16, film may be disposed at a fiber/light source tip) and wherein the sensor comprises a plurality of sub-sensors [0079] (film tip may have sub sensors/transducers within that detect different pressures), and the plurality of sub-sensors are arranged and installed at an end of the laser tip (Fig 21, a plurality of sensors is disposed at the end of the tip, when applied in the system of Brennan this tip end would come into contact with the treatment site at specified intervals).

	Regarding claim 6, Brennan in view of Hart teaches the system substantially as claimed in claim 5. Further, Brennan teaches wherein the laser tip may press tissue [0078] [0138] (laser tip affects tissue through different mechanisms); by pressing on tissue, tension is introduced to the site and this tension may be measured with the pressure sub sensors taught in claim 5.  
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US20150148615A1) as applied to claims 2 and 8 above, and further in view of Anderson (US20110245833A1).
	Regarding claims 3 and 9, Brennan teaches the system substantially as claimed in claims 2 and 8. Further, Brennan teaches wherein pressure feedback may be given to the user and feedback may be communicated in the form of audible tones of different amplitudes. Brennan does not teach wherein is pressure is less than a minimum of the range a first signal is output and as the measured pressure approaches the ideal range the magnitude of the signal is decreased and when a pressure is greater than a maximum of the range a second signal is output and as the measured pressure approaches the ideal range the magnitude of the signal is decreased. 
	Anderson teaches a system wherein the size of pressure is measured at the tip of a device and alerts on the pressure on the tip are delivered to a user, in order to maintain the desired pressure and to avoid too high or too low amount of pressure a user puts on the handpiece [0084]-[0085], in order to ensure a user knows the correct amount of pressure an alert may be sounded or visually indicated (for example three LED lights), based on this disclosure it would be obvious to one of ordinary skill in the art 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Brennan with the pressure indicator alerts of Anderson because “Applying too much pressure or force on the work can increase the risk for damage to the work or surrounding tissues. Applying too little pressure or force can cause the tool to back off the work” [0084], indicating that keeping pressure in an ideal range may prevent unwanted effects of the treatment. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US20150148615A1) as applied to claim 10 above, and further in view of Hart (US20110295160A1).
	Regarding claims 12, Brennan teaches a system substantially as acclaimed in claim 10. Further, Brennan teaches a laser apparatus for treating a user in predefined regions with a display for controlling parameters related to the devices function [0044] [0052] (a processing unit may receive inputs to the system and the display may present the options and allow for selection) and where the processor determines whether the pressure needs to be adjusted to the site [0141], on the basis of the pressure measured by the sensor, and performs control so that a guide signal for the laser tip is output [0120][0141] (when the detected pressure falls out of range the device outputs an alarm/guide to notify the surgeon correction is needed).
	Brennan does not teach wherein a memory stores information corresponding to a predetermined pressure range for a plurality of sites that can be selected by the user. 
	Hart teaches a system where pressure is applied to portions of the body [0018] and a user may input parameters to start a pressure treatment [0019]; the system is configured to allow for different 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Brennan to make use of the memory storing pressure ranges for locations on the body as taught by Hart because these pressure ranges may allow a user “achieve successful treatment without causing intolerable discomfort” due to the applied pressure [0002], further in the case of applying this system to the laser treatment of Brennan, the use of the stored pressure ranges may prevent damage during the medical procedure. Examiner notes that this modification comprises applying a known technique (setting a range of acceptable pressure for different body location) to a known device (a medical handpiece which will apply pressure to the body during treatment) ready for improvement to yield predictable results (the acceptable pressure ranges may allow a user to avoid causing damage with the treatment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5 November 2021